Case 19-04688-CL7           Filed 01/07/20   Entered 01/07/20 14:29:49    Doc 145   Pg. 1 of 8




1

2

3

4    SULLIVAN HILL REZ & ENGEL                             Electronically Filed: 01/07/2020
     A Professional Law Corporation
5     James P. Hill, SBN 90478
      Gary B. Rudolph, SBN 101921
6    600 B Street, Suite 1700
     San Diego, California 92101
7    Telephone: (619) 233-4100
     Fax Number: (619) 231-4372
8
     Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee
9
10                             UNITED STATES BANKRUPTCY COURT
11                             SOUTHERN DISTRICT OF CALIFORNIA
12   In re                                          )      CASE NO. 19-04688-CL7
                                                    )
13   INTEGRATEDMARKETING.COM,                       )      Chapter 7
     dba RONI HICKS & ASSOCIATES,                   )
14                                                  )      EX PARTE APPLICATION BY
                                 Debtor.            )      RONALD E. STADTMUELLER,
15                                                  )      CHAPTER 7 TRUSTEE, TO
                                                    )      EMPLOY STEPHEN C. JONES, AS
16                                                  )      EXPERT WITNESS
                                                    )
17                                                  )      Dept.: 5
                                                    )             Hon. Christopher B. Latham
18                                                  )
                                                    )
19
20               TO THE HONORABLE CHRISTOPHER B. LATHAM, UNITED
21   STATES BANKRUPTCY JUDGE:
22               The ex parte application of Ronald E. Stadtmueller, the Chapter 7 trustee herein
23   (hereinafter alternatively referenced as the “Trustee” or “Applicant”), respectfully
24   represents:
25               1.    This case was filed on August 2, 2019, pursuant to the provisions of
26   Chapter 11 of Title 11, United States Bankruptcy Code [ECF 1]. It was subsequently
27   converted to a Chapter 7 on November 4, 2019 [ECF 107].
28   ///
                                                     -1-
     408152-v1
Case 19-04688-CL7          Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145    Pg. 2 of 8




1                2.   On or about November 4, 2019, Ronald E. Stadtmueller (“Applicant”)
2    was appointed Chapter 7 Trustee of the debtor’s bankruptcy estate [ECF 107].
3                3.   The Debtor created an Employee Stock Option Plan (“ESOP Trust”)
4    whereby the employees of the company could purchase its stock. The creation of the
5    ESOP Trust involved a valuation of the company by a third party appraiser and the
6    sale by current shareholders of their stock to the ESOP Trust. The ESOP Trust
7    purchased those shares based on the appraised valuation, utilizing monies that were
8    lent to it from the Debtor, after the Debtor borrowed those funds from a lending
9    institution. In this case, the shareholders who sold their shares to the ESOP Trust
10   were Jane Carey Wheeler, Stephen W. Wheeler, Diane L. Gaynor-McCue and Steven
11   F. McCue (the “Sellers”). First Bankers Trust Services, Inc. was the ESOP Trustee
12   and First American Bank (“Bank”) was the bank who lent the Debtor the funds which
13   were then paid to the ESOP Trustee for the purchase of shares from the Sellers.
14   Prairie Capital Advisors, Inc. (“Prairie”) was the company that performed the stock
15   valuation. In two separate transactions, one on March 13, 2014 and one on June 30,
16   2017, the Sellers sold their stock in the Debtor to the ESOP Trust (“ESOP
17   transactions”).
18               4.   Issues have surfaced regarding the ESOP transactions including but not
19   limited to, the valuation process; the amount paid to the Sellers by the ESOP Trust for
20   their shares; the amount lent to the Debtor by the bank; the ESOP Trust creation; and
21   the relationship between the Sellers, Prarie, the bank and the ESOP Trust.
22               5.   In order to analyze and pursue these issues, it is necessary that the
23   Trustee retain an expert witness in the area of ESOPAccordingly, the Trustee desires
24   to retain Stephen C. Jones, as his expert witness in this case, effective December 10,
25   2020. The services to be provided by Mr. Jones include , but are not limited to the
26   following:
27                        Analyze the valuation process and appraisal performed by Prairie;
28

                                                    -2-
     408152-v1
Case 19-04688-CL7          Filed 01/07/20     Entered 01/07/20 14:29:49   Doc 145   Pg. 3 of 8




1                         Analyze the feasibility of the ESOP Trust’s purchase of the
2                           Seller’s stock;
3                         Provide valuation and fairness opinions related to the purchase of
4                           the stock in the Debtor;
5                         Analyze the relationship between Prairie, the bank, the ESOP
6                           Trustee, and the Sellers;
7                         Assist Trustee and his counsel in opposing any relief from stay
8                           motion filed by the bank;
9                         Prepare for and provide expert witness testimony at any trial and/or
10                          evidentiary hearing(s) on any of the above issues related to the
11                          ESOP transactions;
12                        Prepare for and have his deposition conducted as well as provide
13                          assistance to the Trustee and his counsel regarding the deposition
14                          of any witness or expert witness relating to the ESOP transactions;
15                        Review and analyze all documents produced in connection with
16                          the ESOP transactions;
17                        Assist the Trustee and his counsel in preparing and identifying
18                          documents to be requested from the parties to the ESOP
19                          transactions.
20               6.   A copy of Jones’ professional resume is attached as Exhibit A to the
21   Declaration of Stephen C. Jones accompanying this Ex Parte Application. Applicant
22   believes Jones is qualified to serve as an expert witness and provide the services
23   outlined herein and that his hourly rate of $425 per hour plus reimbursement of costs
24   is reasonable.
25               7.   Since Jones is not a bankruptcy practitioner, it is respectfully requested
26   that Applicant be authorized to pay his invoices on a monthly basis with
27   unencumbered funds from the estate, through the filing and service on creditors and
28   parties in interest of a notice of intended action to pay the fees and costs and entry of a
                                                      -3-
     408152-v1
Case 19-04688-CL7         Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145   Pg. 4 of 8




1    court order approving the notice of intended action. Additionally, at the conclusion of
2    his service, Jones will present a final fee application, upon notice to creditors and
3    parties in interest, for approval of all fees and costs he incurred. Other than disclosed
4    in the accompanying declaration of Jones, applicant believes he is a disinterested
5    person within the meaning of Bankruptcy Code Section 327(a).
6                8.   Jones has agreed not to accept compensation for services rendered in this
7    case except as provided herein. Applicant and Jones waive the requirement of a
8    written retainer agreement pursuant to LBR2014-1(d). A copy of the proposed order
9    approving this Ex Parte Application is attached hereto as Exhibit A and herein
10   incorporated by reference.
11               9.   WHEREFORE, Applicant prays that this Court authorize him to employ
12   Stephen C. Jones as an expert witness in this case effective, December 10, 2019, and
13   for such other and further relief as deemed appropriate by the Court.
14

15   Dated: January ___,
                     7 2020                        /s/Ronald E. Stadtmueller         _
                                               Ronald E. Stadtmueller, Chapter 7 Trustee
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   -4-
     408152-v1
Case 19-04688-CL7          Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145   Pg. 5 of 8



1                                              Exhibit List
2                Exhibit                         Summary                           Pages
3        Exhibit “A”          [PROPOSED] Order Approving Ex Parte                   6-8
4                             Application to Employ Stephen C. Jones as
                              Expert Witness
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                    -5-


     408152-v1
Case 19-04688-CL7   Filed 01/07/20   Entered 01/07/20 14:29:49   Doc 145   Pg. 6 of 8
                                 EXHIBIT "A"                               PAGE 6




                                 EXHIBIT "A"                               PAGE 6
         Case 19-04688-CL7                Filed 01/07/20        Entered 01/07/20 14:29:49         Doc 145        Pg. 7 of 8
CSD 1001A [07/01/18]
Name, Address, Telephone No. & I.D. No.
SULLIVAN HILL REZ & ENGEL, A Professional Law Corporation
 James P. Hill (SBN 90478)/Gary B. Rudolph (SBN 101921)
600 B Street, Suite 1700
San Diego, CA 92101
Tel.: (619) 233-4100
Fax: (619) 231-4372
Attorneys for Ronald E. Stadtmueller, Chapter 7 Trustee

              UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
                 325 West F Street, San Diego, California 92101-6991

 In Re
 INTEGRATEDMARKETING.COM, dba RONI HICKS &                                       BANKRUPTCY NO.    19-04688-CL7
 ASSOCIATES,                                                                     Date of Hearing: N/A
                                                                                 Time of Hearing: N/A
                                                                                 Name of Judge: Hon. Christopher B. Latham
                                                                       Debtor.



                                                                   [PROPOSED] ORDER
       GRANTING EX PARTE APPLICATION OF RONALD E. STADTMUELLER, CHAPTER 7 TRUSTEE, TO
                        EMPLOY STEPHEN C. JONES, AS EXPERT WITNESS

           The court orders as set forth on the continuation pages attached and numbered            2     through     2      with

 exhibits, if any, for a total of   2     pages. Motion/Application Docket Entry No.          .

 //

 //

 //

 //

 //

 //

 //



 DATED:
                                                                        Judge, United States Bankruptcy Court
       Case 19-04688-CL7          Filed 01/07/20       Entered 01/07/20 14:29:49          Doc 145      Pg. 8 of 8
CSD 1001A [07/01/18](Page 2)
ORDER GRANTING EX PARTE APPLICATION OF RONALD E. STADTMUELLER, CHAPTER 7 TRUSTEE, TO EMPLOY STEPHEN C. JONES, AS EXPERT WITNESS
DEBTOR: INTEGRATEDMARKETING.COM, dba RONI HICKS & ASSOCIATES,                            CASE NO: 19-04688-CL7


The Court having reviewed the Ex Parte Application of Ronald E. Stadtmueller, Chapter 7 Trustee, to Employ Stephen C.
Jones, as Expert Witness ("Ex Parte Application") in the above-entitled case, notice being proper and good cause
appearing therefor,

1. Pursuant to 11 U.S.C. §327(a) the Trustee's Ex Party Application to Employ Stephen C. Jones as Expert Witness to
perform the services and on the terms outlined in the Ex Parte Application is approved effective December 10, 2020 and
the Trustee is authorized to employ Stephen C. Jones.

2. The requirement for a retainer agreement between the Trustee and Stephen C. Jones pursuant to LBR 2014-1(d) is
waived.

3. Consistent with 11 U.S.C. §363(b)(1) and Rule 2002(a)(6) of the Federal Rules of Bankruptcy Procedure, any interim
or monthly payment to Stephen C. Jones is subject to the Trustee filing and serving a Notice of Intended Action to pay
monthly invoices with any unencumbered funds in the estate and a court order approving the Notice of Intended Action.
Final approval of all fees and costs charged by Stephen C. Jones and paid by the Trustee is subject to Mr. Jones' filing a
a final fee application for court approval upon notice to creditors and parties in interest. Any fees and costs paid to
Stephen C. Jones prior to final approval set forth herein and may be subject to disgorgement.

4. No fees or costs will be paid to Stephen C. Jones without prior court order.

IT IS SO ORDERED.
